DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 01 Oct 2021 for application number 17/600,718. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase, “the touch operation” on line 3 should read be clarified with respect to claim 1.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the phrase, “according claim 1” on lines 1-2 should read, “according to claim 1”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first step…”, “a second step…”, and/or “a third step…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 2005/0082708 A1) in view of Saito et al. [hereinafter as Saito] (US 2008/0003320 A1) further in view of Ahangar et al. [hereinafter as Ahangar] (US 2013/0331963 A1).
In reference to claim 1, Nishizawa teaches An operation setting device for setting operations of an ejector provided with a setting display screen, the operation setting device comprising:
a third step of displaying in the graph and numerically displaying in a numerical value display part of the setting display screen the operation position and the operation parameters thus input [Figs. 3-4, paras 0036-0038 disclose a graph with sections in which numerical values for parameters may be set; 112f interpretation: the structure that performs this functionality has been interpreted as a touch panel],
the operation position and operation parameters for each operation set in the first step to the third step being displayed in the graph and numerically displayed in the numerical value display part [Figs. 3-4, paras 0036-0038 disclose a graph with sections in which numerical values for parameters may be set].
However, Nishizawa does not explicitly teach a second step of inputting operation parameters including an operation speed, an operation position, an operation time, and an operation pattern of the ejector on the basis of the operation position thus input.
Saito teaches a second step of inputting operation parameters including an operation speed, an operation position, an operation time, and an operation pattern of the ejector on the basis of the operation position thus input [Fig. 2, paras 0037-0047 disclose setting a pattern, editing position, speed, and time; 112f interpretation: the structure that performs this functionality has been interpreted as a touch panel].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa and Saito before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa to include the functionality as taught by Saito in order to obtain a setting device in which various parameters may be set in conjunction with displaying a graph related to an ejector machine. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which various parameters may be set in conjunction with displaying a graph related to an ejector machine to allow for easier and faster pattern setting [Saito, para 0012].
However, while Nishizawa teaches an operation sequence and an operation position of the ejector [Figs. 3-4, paras 0036-0039 disclose a sequence and position of an ejector displayed in terms of a graph], Nishizawa and Saito do not explicitly teach a screen of a touch panel type; a first step of inputting by touching a desired point in a graph displayed on the setting display screen.
of a touch panel type; a first step of inputting by touching a desired point in a graph displayed on the setting display screen [112f interpretation: the structure that performs this functionality has been interpreted as a touch panel; para 0035 discloses a touchscreen; para 0066 discloses indicating aspects of a graph using an input on the graph].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa, Saito, and Ahangar before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa and Saito to include the functionality as taught by Ahangar in order to obtain a setting device in which an operation sequence and an operation position on a graph may be manipulated with a touch input on the graph. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which an operation sequence and an operation position on a graph may be manipulated with a touch input on the graph to facilitate providing reliability details to a user [Ahangar, para 0004].

In reference to claim 2, Nishizawa, Saito, and Ahangar teach the invention of claim 1.
Saito further teaches The operation setting device according to claim 1, wherein the setting display screen includes an executing means for executing the operation parameters thus set [Fig. 2, paras 0037-0047 disclose setting a pattern by editing position, speed, and time].

In reference to claim 4, Nishizawa, Saito, and Ahangar teach the invention of claim 1. 
Nishizawa further teaches The operation setting device according claim 1, wherein the graph is stored as molding conditions [Figs. 3-4, paras 0036-0039 disclose a graph associated with molding conditions].

In reference to claim 5, Nishizawa, Saito, and Ahangar teach the invention of claim 1. 
The operation setting device according to claim 1, wherein the graph and the numerical value display part are linked [Figs. 3-4, paras 0036-0039 disclose a graph with numerical values].
Saito further teaches the numerical value display part [Fig. 2, paras 0037-0047 disclose setting a pattern by editing position, speed, and time].

In reference to claim 7, Nishizawa, Saito, and Ahangar teach the invention of claim 1. 
Nishizawa further teaches The operation setting device according to claim 1, wherein a maximum advance limit is displayed in the graph when the ejector is advanced [Figs. 3-4, paras 0036-0039 disclose an allowable ejection limit for ejection torque, e.g. advance limit].
Although Nishizawa does not explicitly teach that the limit is displayed in color, it would have been obvious to one of ordinary skill in the art to display the limit in color, as displaying interface elements in color was well-known in the art. It would have been obvious to one of ordinary skill in the art to modify Nishizawa and combine with the functionality of the prior art to obtain an injection molding monitoring system that displays a maximum advance limit in color on a graph. One would have been motivated to do so in order to more reliably detect abnormal situations during operation for ejecting a molded product [Nishizawa, para 0007].

In reference to claim 10, An injection molding machine comprising the operation setting device according to claim 1 [Saito, Fig. 1, paras 0028-0036 discloses a setting device as part of an injection molding machine].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Saito further in view of Ahangar further in view of Baudisch et al. [hereinafter as Baudisch] (US 2008/0136785 A1).
In reference to claim 3, Nishizawa, Saito, and Ahangar teach the invention of claim 1. 
However, Nishizawa, Saito, and Ahangar do not explicitly teach The operation setting device according to claim 1, further comprising: a correction function for correcting a point erroneously input by the touch operation; and a setter for finely modifying the operation position and the operation parameters thus input.
Baudisch teaches The operation setting device according to claim 1, further comprising: a correction function for correcting a point erroneously input by the touch operation; and a setter for finely modifying the operation position and the operation parameters thus input [Fig. 3, paras 0042-0052 discloses that if escalation is needed, e.g. an error touching has occurred, for example, the system provides a way of more finely selecting the appropriate target].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa, Saito, Ahangar, and Baudisch before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa, Saito, and Ahangar to include the functionality as taught by Baudisch in order to obtain a setting device in which a graph with parameters may be navigated by facilitating a correct input. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which a graph with parameters may be navigated by facilitating a correct input to provide a way to select targets with a smaller error rate [Baudisch, para 0004].

Claim 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Saito further in view of Ahangar further in view of Doyle et al. [hereinafter as Doyle] (US 2003/0012845 A1).
In reference to claim 6, Nishizawa, Saito, and Ahangar teach the invention of claim 1. 
Saito further teaches The operation setting device according to claim 1, further comprising: an edit mode for editing the operation position and the operation parameters, the operation position or a location of the operation parameters to be edited being displayed in a band when the edit mode is switched to ON [Fig. 2, paras 0037-0047 disclose setting a pattern by editing position, speed, and time].
However, Nishizawa and Saito do not explicitly teach when the edit mode is switched to ON.
Doyle teaches when the edit mode is switched to ON [para 0131 discloses an advanced mode in which more profile points are editable].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa, Saito, Ahangar, and Doyle before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa, Saito, and Ahangar to include the functionality as taught by Doyle in order to obtain a setting device in which a graph with parameters may be edited when editing is turned on. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which a graph with parameters may be edited when editing is turned on to provide an improved injection molding system which offers more control [Doyle, para 0005].

In reference to claim 8, Nishizawa, Saito, and Ahangar teach the invention of claim 1. 
Nishizawa further teaches the operation position and the operation parameters displayed in the graph [Figs. 3-4, paras 0036-0038 disclose a graph with sections in which numerical values for parameters may be set; the graph displays sequence, parameter, and value information for parameters].
The operation setting device according to claim 1, further comprising a function for copying and pasting.
Doyle teaches The operation setting device according to claim 1, further comprising a function for copying and pasting [paras 0125-0127 disclose creating, saving, viewing, and editing profiles pertaining to particular parameters for an injection molding machine].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa, Saito, Ahangar, and Doyle before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa, Saito, and Ahangar to include the functionality as taught by Doyle in order to obtain a setting device in which a graph with parameters may be copied and pasted. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which a graph with parameters may be copied and pasted to provide an improved injection molding system which offers more control [Doyle, para 0005].

In reference to claim 9, Nishizawa, Saito, and Ahangar teach the invention of claim 1. 
However, Nishizawa, Saito, and Ahangar do not explicitly teach The operation setting device according to claim 1, further comprising a preview function for previewing an operation image displayed on the setting display screen.
Doyle teaches The operation setting device according to claim 1, further comprising a preview function for previewing an operation image displayed on the setting display screen [Fig. 17, paras 0121-0123 discloses an interface with a graph displaying desired values].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa, Saito, Ahangar, and Doyle before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa, Saito, and Ahangar to include the functionality as taught by Doyle in order to obtain a setting device in which a graph with parameters may previewed. 


Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Yeager et al. (US-20100161108-A1) discloses a GUI for controlling an injection molding machine [Abstract].
	Uchiyama et al. (US-20050244537-A1) discloses a graph related to an injection molding machine operation [Fig. 2].
	Watanabe et al. (US-20050214407-A1) a graph related to an injection molding machine operation [Fig. 5].
	Galati et al. (US-20180264701-A1) discloses a graph for controlling an injection molding machine [Fig. 14].
	de Oliveira ANTUNES et al. (US-20140046465-A1) discloses a graph for controlling an injection molding machine [Fig. 10].
	UWANO (US-20190220178-A1) discloses a graph for controlling an injection molding machine [para 0038].
	Konno (US-20060017416-A1) discloses a graph related to an injection molding machine operation [Figs. 4-6].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173